Citation Nr: 9926865	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right arm 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from March 1955 to January 
1958.  This appeal arises from a January 1997 rating decision 
of the Columbia, South Carolina Regional Office (RO), which 
denied the veteran's claims for entitlement to service 
connection for residuals of right shoulder and right arm 
injuries.  


REMAND

Prior to a determination of whether the veteran has submitted 
well grounded claims, the RO must first ensure that records 
in the custody of the Department of Veterans Affairs (VA) 
have been considered.  These records include service medical 
records and VA medical center records.  VBA Letter 20-99-60 
(August 30, 1999).  In that regard, the Board notes that the 
veteran testified at a hearing in January 1998 that he 
underwent physical therapy for his right shoulder and right 
arm at the VA hospital in Columbia, South Carolina, and that 
he was currently receiving treatment for his claimed 
disabilities at the VA outpatient clinic in Greenville, South 
Carolina.  In an application for compensation received in 
January 1990, the veteran reported that he had received 
treatment for a shoulder injury at the Greenville VA 
outpatient clinic since 1982.  A review of the record shows 
that VA outpatient records dated from January 1989 to January 
1990 and from May 1995 to June 1996 have been obtained.  
However, it does not appear that the RO ever requested VA 
records for the periods of 1982 to 1989, February 1990 to May 
1995, and since June 1996.  

The Board of Veterans' Appeals (Board) also notes that 
unfortunately the veteran's service medical records are 
unavailable, having been destroyed in a fire during the early 
1970s at the National Personnel Records Center in St. Louis, 
Missouri.  In cases where the veteran's service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine under 38 U.S.C.A. § 5107(b).  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  Of record are morning reports from the 
veteran's military unit and admission and disposition reports 
from Tripler Army Hospital, indicating that the veteran was 
hospitalized in November and December 1957.  The reason for 
admission is not given, but a diagnosis coded as "98" was 
listed on the hospital reports.  In light of the unavailable 
service medical records, the RO should seek to determine 
through Tripler Army Hospital the veteran's diagnosis that 
was coded as "98" in 1957.  A July 1997 letter from Tripler 
Army Medical Center indicates that any questions from the RO 
should be directed to the medical correspondence section via 
telephone or in writing.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the Columbia VA 
Medical Center and Greenville VA 
Outpatient Clinic, in South Carolina, and 
request copies of all records of 
treatment relating to the veteran's right 
shoulder and right arm since 1982, which 
have not already been obtained.  All 
records obtained should be associated 
with the claims folder.

2.  The RO should contact Tripler Army 
Medical Center in Hawaii and request an 
explanation of the veteran's diagnosis 
coded as "98" by that hospital in 1957.  
If necessary, the RO should send copies 
of the admission and disposition reports 
of Tripler Army Hospital dated in 
November and December 1957, to assist in 
determining the correct diagnosis of the 
veteran at that time.  All records or 
responses received should be associated 
with the claims folder. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claims, and if the decision 
remains adverse to the veteran provide 
him and his representative with a 
supplemental statement of the case and 
the applicable time to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


